Citation Nr: 0639321	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on June 16, 
2003 through June 17, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1975 to November 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 determination by Department of 
Veterans Affairs (VA) Medical Center (MC) in Indianapolis, 
Indiana.  The veteran had a video hearing before the Board in 
September 2006 at the Regional Office (RO) in Indianapolis, 
Indiana and the transcript is of record.


FINDINGS OF FACT

1. The medical evidence shows that the veteran entered the 
emergency room for treatment at Dunn Memorial Hospital on 
June 15, 2003 with complaints of chest pain with radiation to 
his left shoulder and left arm with associated palpitations 
and dizziness without diaphoresis, which were deemed emergent 
by the treating physician.  

2. Upon finding no available cardiologist on staff, Dunn 
Memorial Hospital contacted the VA medical center (VAMC) in 
Indianapolis, Indiana on June 15, 2003 to transfer the 
veteran there for treatment whereas, at that time, no beds 
were available to provide for a hospital transfer. 

3. On June 16, 2003, the veteran's condition continued to be 
deemed emergent by the treating physician therefore 
necessitating a hospital transfer to Bloomington Hospital.

4. The veteran remained at Bloomington Hospital for 
continuing treatment and implantation of a stint from June 
16, 2003 to June 17, 2003.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility from June 16, 2003 to June 17, 2003, have 
been met. 38 U.S.C.A. §§ 1725 and 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 
17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the veteran's hospitalization in June 2003, he 
was enrolled in the VAMC in Indianapolis, Indiana since 2001, 
receiving treatment at the outpatient treatment center in 
Bloomington, Indiana. 

Prior to the June 16, 2003 to June 17, 2003 hospitalization 
at issue, the veteran entered the emergency room at Dunn 
Memorial Hospital on June 15, 2003 with complaints of chest 
pains radiating to his left arm and shoulder. He was treated 
and placed in the Intensive Care Unit after the chest pains 
improved. The Board notes that the VA has reimbursed the 
veteran for medical expenses incurred at Dunn Memorial 
Hospital on June 15, 2003.

Rather, what is at issue here involves the events that took 
place thereafter. Dunn Memorial Hospital did not have a 
cardiologist on staff at the time of the veteran's 
hospitalization, but the treating physician believed further 
management was necessary. The veteran attempted to be 
transferred to the VAMC in Indianapolis, Indiana, but the 
cardiologist there told him there were no beds available. 
Dunn Memorial Hospital, then, proceeded to transfer the 
veteran to Bloomington Hospital where he was treated from 
June 16, 2003 to June 17, 2003, to include implantation of a 
stint. 

Initially, it must be noted that the medical care the veteran 
received, as discussed above, was not for a service-connected 
disability. Indeed, the veteran is not currently service-
connected for any disabilities. The record, additionally, 
does not contain any indication that the veteran was told 
that VA would authorize payment for this private medical 
treatment. The veteran does not dispute these facts. 
Therefore, a preponderance of the evidence is against payment 
or reimbursement for private medical care, under the 
provisions of 38 U.S.C.A. §§ 1703 or 1728.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations). Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to 
result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent lay person (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of a 
failure by the veteran or provider to comply with the 
provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse 
against a third party that could reasonably be pursued 
for or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. § 1728 for the emergency treatment provided 
(38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (emphasis added). Failure to satisfy 
any of the criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private facility. 
See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

In this case, the veteran, as of June 16, 2003, was in the VA 
health care system and had been receiving treatment at the VA 
treatment centers in Bloomington and Indianapolis, Indiana. 
The veteran had no health coverage at the time of the 
hospitalization other than through the VA. The veteran is 
personally liable for the medical expenses incurred from June 
16, 2003 to June 17, 2003. 

The VAMC in Indianapolis denied the veteran's request for 
reimbursement, in part, based on a finding that there were VA 
facilities feasibly available for care and a finding that, 
aside from the veteran's time spent in the ICU at Dunn 
Memorial Hospital, the care at Bloomington Hospital was non-
emergent. Specifically, the physicians reviewed the records 
and determined that the veteran was stable enough for 
between-hospital transfer and therefore could have safely 
been transferred to a VA facility. 

The veteran testified that attempts were made to use a VA 
facility, but that no VA facility was available. He further 
testified that the between-hospital transfer was not a stable 
transfer, but rather a necessary transfer in order to 
stabilize his condition. 

The crucial inquiries here go to the feasibility of other VA 
facilities during the course of the veteran's treatment and 
whether the veteran's condition was considered an emergency.

Initially, the Board notes that Dunn Memorial Hospital is 
within 6 miles of the veteran's home, Bloomington Hospital is 
within 30 miles of the veteran's home and the closest VAMC, 
located in Indianapolis, Indiana, is within 80 miles of the 
veteran's home. Clearly, the VAMC would not geographically be 
a feasible option in a true emergency.

Rather, the VAMC, in short, concluded that the veteran's 
condition was clearly non-emergent and stable enough on June 
16, 2003 to be transferred to another hospital and, 
therefore, he could have been transferred to a VA facility. 
The Board disagrees. 

A statement from Dr. Singh of Dunn Memorial Hospital on June 
15, 2003 clearly indicates a medical emergent situation 
requiring a hospital transfer. Specifically, Dr. Singh opined 
as follows:

[The veteran] was admitted to the Intensive Care Unit 
with diffuse chest pain which apparently awakened the 
patient from sleep with radiation to the emergency room, 
he was noted with an uncontrolled blood pressure of 
188/105 with an intensity of pain between 6-8/10.
...
Since the cardiologist is on vacation at this point in 
time, and the patient is attached with the VA Hospital, 
a call was made to the VA cardiologist on call, Dr. 
Nyer, who initially after hearing the case with 
patient's current presentation, findings and clinical 
evaluation, accepted the patient in transfer for further 
management at the VA Hospital in Indianapolis. 
Subsequently, about 10-15 minutes later, he called me 
back and suggested that a bed at this point in time was 
not available and the patient might need to be managed 
in this hospital here although we do not have a 
cardiologist at the present time. So, after detailed 
discussion with the patient and his family members, I 
called Dr. Lawrence Rink who apparently was on call at 
the Bloomington Hospital and, after detailed discussion 
regarding the patient's presentation and case, it was 
agreed that the patient would be transferred to 
Bloomington Hospital for further management of his 
current situation and for eventual coronary angiogram 
and further management of the same.

From the record, it is clear that the VA medical facility was 
the first contact Dunn Memorial Hospital made for a between-
hospital transfer on June 15, 2003. At that time, the VAMC in 
Indianapolis advised Dr. Singh that no beds were available to 
allow for his transfer. Bloomington Hospital was contacted 
only after being advised that a transfer to a VA facility 
could not be made. Clearly, then, VA facilities were not 
feasibly available for the care rendered at Bloomington 
Hospital. The pertinent question here, then, is whether those 
days of medical treatment were emergent and therefore may be 
reimbursed. The Board concludes they were.

The veteran testified that the treatment received at Dunn 
Memorial and then at Bloomington were all for the same 
medical emergency, his chest pains. He claims his chest pains 
remained uncontrolled and life-threatening until the 
implantation of the stint at Bloomington Hospital. He further 
testified that the transfer to Bloomington Hospital was not a 
"stable" transfer, but rather one done by ambulance and 
continued medical treatment. 

Under § 1725, a "medical emergency" must be of such a 
nature that delay in obtaining treatment would have been 
hazardous to life and health. See 38 U.S.C.A. § 
1725(f)(1)(B). The Court has held that "medical emergency" 
is a medical question best answered by a physician.  See 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

The medical records from Dunn Memorial and Bloomington 
confirm the veteran's statements. Dr. Singh, in his June 15, 
2003 statement clearly stated that the veteran remained in 
the ICU because he continued to have intermittent episodes of 
chest pain. Specifically, in insisting on a hospital 
transfer, Dr. Singh opined as follows:

[The veteran] being 53 years of age with multiple risk 
factor for coronary artery disease, and current symptoms 
very highly suggestive of an acute coronary syndrome, as 
well as the fact that the patient continues to have 
gradually increasing cardiac enzymes, it was felt that 
the patient absolutely needed further cardiac workup in 
terms of coronary angiogram.

Essentially, Dr. Singh indicated that the veteran's condition 
was uncontrolled on June 15, 2003, but Dunn Memorial Hospital 
lacked the necessary resources (specifically, a cardiologist) 
to manage the veteran's condition. A hospital transfer was 
not made because the veteran's condition stabilized, but 
rather in spite of the fact that it had not stabilized.

Similarly, the Bloomington Hospital June 17, 2003 discharge 
summary diagnosed the veteran with myocardial infarction and 
hyperlipidemia. The medical record shows the veteran's chest 
discomfort and other symptoms did not subside until he had an 
angioplasty and a stint placed while at Bloomington Hospital. 
 
The AOJ did not issue a specific medical opinion regarding 
the emergent nature of the medical care received by the 
veteran on the dates in question. Rather, the VAMC concluded 
that the "patient was stable from [transfer] from Dunn 
Memorial, he could have transferred to VAMC." 

The Board finds the medical evidence from Dr. Singh and 
Bloomington Hospital to be compelling. From those records, it 
is clear the veteran needed immediate medical treatment and 
such immediate treatment was not available at a VA facility. 
The Board finds the AOJ's conclusion, on the other hand, to 
be contrary to the evidence. The only way the veteran could 
have been transferred to a VAMC was if he waited until a bed 
was available to him. Given Dr. Singh's opinion and the 
subsequent Bloomington Hospital records, however, such a 
delay in obtaining treatment would have been hazardous to 
life and health.

Therefore, based on the foregoing, the Board concludes that 
the veteran is entitled to reimbursement for his non-VA 
medical treatment from June 16, 2003 to June 17, 2003. 


ORDER

Reimbursement for medical treatment at Bloomington Hospital 
from June 16, 2003 to June 17, 2003, under the provisions of 
38 U.S.C.A. § 1725, is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


